Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered die opinion of the court: Defendant, Earl DeWitt, was found guilty in a jury trial in the circuit court of Montgomery County of resisting a police officer in violation of section 31 — 1 of the Criminal Code of 1961. Ill. Rev. Stat. 1969, ch. 38, par. 31 — 1. He contends in this appeal that he is entitled to a new trial because the trial court refused to give two of his tendered instructions. We find that no error of law appears, that an opinion in this case would have no precedential value and that the evidence is not so unsatisfactory as to leave a reasonable doubt as to defendant’s guilt. We therefore affirm in accordance with Supreme Court Rule 23. Ill. Rev. Stat., ch. 110A, par. 23. Judgment affirmed. JONES and CREES, JJ., concur.